Case 1:16-cr-00640-BMC Document 659 Filed 04/24/19 Page 1 of 4 PageID #: 8421
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
AES:ALC/DCP/LHE/PTH                                  271 Cadman Plaza East
F. #2016R00505                                       Brooklyn, New York 11201


                                                     April 24, 2019

By ECF

The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     United States v. Mark Nordlicht, et al.
                       Criminal Docket No. 16-640 (BMC)

Dear Judge Cogan:

                Now that counsel for the defendant Mark Nordlicht has openly violated the
Court’s clear orders precluding argument or evidence that purported government misconduct
affected the health or valuation of Platinum Partners L.P.’s (“Platinum’s”) funds, the government
respectfully submits that the Court should order that defense counsel are prohibited from asking
or making arguments about the source of information in any press article referring to an
investigation of Platinum, or about the government’s or the Federal Bureau of Investigation’s
(“FBI’s”) purported professional or personal motives in prosecuting the instant case.
The requested order would supplement the Court’s prior orders on this subject and would apply
to the defendants’ cross-examination of government witnesses, examination of defense witnesses
and summations. Such an order, and the Court’s intervention during trial if Nordlicht’s counsel
again violates the Court’s orders on this issue, are critical to preventing further unfair prejudice
to the government and avoiding confusing and misleading the jury.1
I.     Background
               The Court has repeatedly ordered that defense counsel are prohibited from
arguing or in any way referencing at trial allegations that government misconduct adversely

       1
                The defendants have also moved for a curative instruction related to the portion of
the government’s opening statement regarding investor losses. See ECF Docket No. 657 (Apr.
23, 2019). For the reasons the Court stated on the record yesterday, the defendants’ allegation
regarding the government’s opening statement is completely without merit and their request for a
curative instruction should be denied.
Case 1:16-cr-00640-BMC Document 659 Filed 04/24/19 Page 2 of 4 PageID #: 8422



affected Platinum. See, e.g., Order dated Feb. 19, 2019, ECF Docket No. 565 (“To the extent the
Government seeks to preclude defendants from arguing that the Government engaged in any type
of misconduct, its motion is granted.”). The answer is no, you may not do that. . . . You’re not
going to put it in front of the jury.”). Just prior to opening statements yesterday, the government
objected to a slide Nordlicht’s counsel was planning to use during his opening statement. The
slide was titled “Leaks on the Investigation.” The Court then engaged in the following colloquy
with Nordlicht’s counsel:
               THE COURT: Is there going to be any implication in the openings
                          that it was [the] Government that leaked as opposed
                          to the information that leaked?
               MR. BAEZ:      No, sir.
Trial Tr. of Apr. 23, 2019 (“Trial Tr.”) at 28 (emphasis added). Based on Nordlicht’s counsel’s
representation, the Court overruled the government’s objection to the “leaks” slide. Id.
Immediately thereafter, Nordlicht’s counsel did exactly what he had promised the Court he
would not do and flagrantly violated the Court’s multiple orders, saying:
               [B]ut yet something happened in 2016 that didn’t happen in 2008
               and that was there were leaks to the media, to all of these media
               outlets about the investigation into Platinum before they ever got
               arrested. Now, we’re not prosecutors and we’re not going to accuse
               anybody of anything, but information was leaked to the media. We
               don’t know who it was. It could have been a janitor at the U.S.
               Attorney’s Office trying to make some money. It could have been a
               reporter. Maybe there’s a psychic at the New York Times that knew
               that they were being investigated. Any number of ways or it could
               be something more sinister. You don’t know. . . . So what happens?
               I will tell you that this case is a big case. It’s a career maker. Okay?
               There’s tons of people here, like I said, not because we’re talking
               about a couple of hundred thousand dollars. This is a big case. It’s a
               big arrest. It’s a trophy, a platinum trophy. And when they -- and
               when they made these arrests, they held a big press conference. The
               U.S. Attorney stood up and told every media outlet what was going
               on, what their version of events were.
               ....
               And I challenge them [the government] to tell you about their
               investigation on the leaks. What did they do to find out who leaked?
               What did the FBI do to see -- to prevent this from happening?
Trial Tr. at 61-63 (emphases added).
              In making the foregoing statements, all of which implicated the government and
the FBI, Nordlicht’s counsel flagrantly violated the Court’s orders after promising the Court




                                                  2
Case 1:16-cr-00640-BMC Document 659 Filed 04/24/19 Page 3 of 4 PageID #: 8423



moments before that he would not.2 After referencing the purported “leaks” about the
government’s investigation, Nordlicht’s counsel encouraged the jury to speculate about the
source of such leaks and offered them three possibilities: first, a “janitor at the U.S. Attorney’s
Office,” second, a “reporter,” and third, facetiously, “a psychic at the New York Times.”
Nordlicht’s counsel then goaded the jury into probing the issue further and transparently urged
them to conclude that the government was responsible (“Any number of ways or it could be
something more sinister. You don’t know. . . . [T]his case is a big case. It’s a career maker. . . .
This is a big case. It’s a big arrest. It’s a trophy, a platinum trophy. And when they -- and when
they made these arrests, they held a big press conference. The U.S. Attorney stood up and told
every media outlet what was going on, what their version of events were”). A few sentences
later, Nordlicht’s counsel made an additional, overt allegation of prosecutorial misconduct,
saying: “And I challenge them [the government] to tell you about their investigation on the leaks.
What did they do to find out who leaked? What did the FBI do to see -- to prevent this from
happening?” Trial Tr. at 63. In so doing, Nordlicht’s counsel added yet another prohibited
prosecutorial misconduct argument to his opening, accusing the government and the FBI of
deliberately having avoided getting to the bottom of the “leaks.”
II.     Argument
                 The Court has held clearly and repeatedly that the source of the information in the
articles referring to an investigation into Platinum has no relevance to this trial and is unduly
prejudicial to the government. Nordlicht’s counsel’s opening statement proved the government’s
concerns on this point to be correct: i.e., that Nordlicht’s counsel has no intention of complying
with the Court’s orders on this subject and will continue to raise the issue, encourage the jury to
speculate about the source of the information in the articles, imply or argue outright that the
source was the government or the FBI, and claim more broadly that the government and the FBI
committed misconduct in connection with the purported leaks.3



        2
                   Indeed, as the Court held:

        But I will say, Mr. Baez, I don’t think you honored your representation that you
        were not going to insinuate that the leak came from the government. I think whether
        by that argument, and I mean argument, about career makers or who knows where
        it came from, you did raise that implication. Do you want to be the guy whose
        representations I can’t really trust?

Trial Tr. at 70.
        3
                 As the Court noted directly after Nordlicht’s counsel’s opening statement, Trial
Tr. at 71-72, the reference to a “janitor at the U.S. Attorney’s Office” as a possible source of the
purportedly leaked information derived from the Court’s explanation to the attorneys leading up
to the prior trial date on February 22, 2019 as to why information about such a source was
wholly irrelevant to and precluded from trial. See Tr. of Feb. 22, 2019 Trial. Nordlicht’s
counsel’s suggestion that they did not understand that that language could not be used with the
jury is incredible, and their characterization of Nordlicht’s counsel’s statements in his opening
argument— that “Mr. Baez specifically told the jury that we do not know who did it and that the

                                                 3
Case 1:16-cr-00640-BMC Document 659 Filed 04/24/19 Page 4 of 4 PageID #: 8424



                The Court correctly observed following Nordlicht’s counsel’s opening statement
that “I don’t know what can be done about it at this point without further emphasizing a point
that should not have been made.” Id. at 71.4 Indeed, providing a curative instruction this
morning will only highlight counsel’s prohibited comments for the jury and add to their severe
prejudicial and distracting effect. See Fed. R. Evid. 403. Because this issue is so inflammatory
and prejudicial to the government’s case, and permitting any argument, cross-examination or
evidence on this wholly irrelevant issue would unfairly require the government to engage on it in
order to disprove it, the government submits that the Court should enter an order precluding any
cross-examination, introduction of evidence or argument in summation as to the source of
information in any article about an investigation of Platinum. Such an order would explicitly
cover any reference to or question about the source of such information in the relevant articles,
whether phrased as a rhetorical question or otherwise, and any reference to or question
suggesting that the government or the FBI benefited professionally or personally from the
prosecution of this case. The requested order is all the more necessary given that, the
government has learned, Nordlicht has served one of the relevant reporters with a trial subpoena
in recent days and clearly has every intention of presenting evidence on this issue in violation of
the Court’s orders. Precluding defense counsel from pursuing this issue further at trial is crucial
to preventing any further prejudice to the government following Nordlicht’s counsel’s violation
of the Court’s prior orders in his opening statement.
                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                             By:           /s/
                                                     Alicyn L. Cooley
                                                     David C. Pitluck
                                                     Lauren H. Elbert
                                                     Patrick T. Hein
                                                     Assistant U.S. Attorneys
                                                     (718) 254-7000
Cc:    Clerk of the Court (BMC) (by ECF)
       Defense Counsel (by ECF)


identity of the leaking party was not relevant”—is belied by the record. Letter of Duncan Levin,
Esq., ECF Docket No. 658 (Apr. 23, 201), at 1.
       4
               Nordlicht’s counsel’s suggestion that their violation of the Court’s orders is not
properly before the Court because the government did not “contemporaneously object” to
counsel’s prosecutorial misconduct claims during his opening statement is absurd. As previewed
by the applications the government has made on this subject, objecting to allegations of
government misconduct in front of the jury risks exacerbating the prejudicial effect of any such
improper arguments. The Court correctly and immediately raised counsel’s violation of the
Court’s prior orders on this subject following counsel’s opening statement, and the government
immediately indicated its objection to counsel’s statements.


                                                 4
